





EXHIBIT 10.23
CURIS, INC.
[Form of Restricted Stock Agreement]


Name of Recipient:
_____________________
Number of shares of restricted common stock awarded:
_____________________
Grant Date:
_____________________



Curis, Inc. (the “Company”) has selected you to receive the restricted stock
award described above, which is subject to the provisions of the Company’s
Amended and Restated 2010 Stock Incentive Plan, as amended (the “Plan”) and the
terms and conditions contained in this Restricted Stock Agreement. Please
confirm your acceptance of this restricted stock award and of the terms and
conditions of this Agreement by signing a copy of this Agreement where indicated
below.
Curis, Inc.


By:___________________________
[insert name and title]

Accepted and Agreed:


__________________________
[insert name of recipient]





--------------------------------------------------------------------------------









CURIS, INC.
Restricted Stock Agreement
The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Recipient, as set forth on the
cover page of this Agreement, are as follows:
1.Issuance of Restricted Shares.


(a)The Restricted Shares are issued to the Recipient, effective as of the Grant
Date (as set forth on the cover page of this Agreement), in consideration of
employment services rendered and to be rendered by the Recipient to the Company.


(b)The Restricted Shares will initially be issued by the Company in book entry
form only, in the name of the Recipient. Following the vesting of any Restricted
Shares pursuant to Section 2 below, the Company shall, if requested by the
Recipient, issue and deliver to the Recipient a certificate representing the
vested Restricted Shares. The Recipient agrees that the Restricted Shares shall
be subject to the forfeiture provisions set forth in Section 3 of this Agreement
and the restrictions on transfer set forth in Section 4 of this Agreement.


2.Vesting.


(a)Vesting Schedule. Unless otherwise provided in this Agreement or the Plan,
the Restricted Shares shall vest in accordance with the following vesting
schedule: _____________________________________________.




3.Forfeiture of Unvested Restricted Shares Upon Employment Termination.


In the event that the Recipient ceases to be employed by the Company for any
reason or no reason, with or without cause, all of the Restricted Shares that
are unvested as of the time of such employment termination shall be forfeited
immediately and automatically to the Company, without the payment of any
consideration to the Recipient, effective as of such termination of employment.
The Recipient shall have no further rights with respect to any Restricted Shares
that are so forfeited. If the Recipient is employed by a subsidiary of the
Company, any references in this Agreement to employment with the Company shall
instead be deemed to refer to employment with such subsidiary.
4.Restrictions on Transfer.


The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any
Restricted Shares, or any interest therein, until such Restricted Shares have
vested, except that the Recipient may transfer such Restricted Shares: (a) to or
for the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Compensation Committee
(collectively, “Approved Relatives”) or to a trust established solely for the
benefit of the Recipient and/or Approved Relatives, provided that such
Restricted Shares shall remain subject to this Agreement (including without
limitation the forfeiture





--------------------------------------------------------------------------------





provisions set forth in Section 3 and the restrictions on transfer set forth in
this Section 4) and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument confirming that such
transferee shall be bound by all of the terms and conditions of this Agreement;
or (b) as part of the sale of all or substantially all of the shares of capital
stock of the Company (including pursuant to a merger or consolidation). The
Company shall not be required (i) to transfer on its books any of the Restricted
Shares which have been transferred in violation of any of the provisions of this
Agreement or (ii) to treat as owner of such Restricted Shares or to pay
dividends to any transferee to whom such Restricted Shares have been transferred
in violation of any of the provisions of this Agreement.
5.Restrictive Legends.


    The book entry account reflecting the issuance of the Restricted Shares in
the name of the Recipient shall bear a legend or other notation upon
substantially the following terms:
“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”
6.Rights as a Shareholder.


Except as otherwise provided in this Agreement, for so long as the Recipient is
the registered owner of the Restricted Shares, the Recipient shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, rights to vote the Restricted Shares
and act in respect of the Restricted Shares at any meeting of shareholders;
provided that, as provided in the Plan, the payment of dividends on unvested
Restricted Shares shall be deferred until after such shares vest.
7.Provisions of the Plan.


This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement.
8.Tax Matters.


(a)Acknowledgments; Section 83(b) Election. The Recipient acknowledges that he
or she is responsible for obtaining the advice of the Recipient’s own tax
advisors with respect to the acquisition of the Restricted Shares and the
Recipient is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Shares. The Recipient understands that
the Recipient (and not the Company) shall be responsible for the Recipient’s tax
liability that may arise in connection with the acquisition, vesting and/or
disposition of the Restricted Shares. The Recipient acknowledges that he or she
has been informed of the availability of making an election under Section 83(b)
of the Internal Revenue Code, as amended, with respect to the issuance of the
Restricted Shares[ and that the Recipient has decided not to file a Section
83(b) election.] [The Recipient agrees that he or she will deliver written
notice to the Company if he or she files a Section 83(b) election and he or she
will provide for the tax withholding obligations that would apply if such an
election is made.]
  





--------------------------------------------------------------------------------





(b)Withholding. The Recipient acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Recipient any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to the vesting of the Restricted Shares. On each date on which
Restricted Shares vest, the Company shall deliver written notice to the
Recipient of the amount of withholding taxes due with respect to the vesting of
the Restricted Shares that vest on such date; provided, however, that the total
tax withholding cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). The Recipient shall satisfy such tax withholding obligations by
making a cash payment to the Company on the date of vesting of the Restricted
Shares, in the amount of the Company’s withholding obligation in connection with
the vesting of such Restricted Shares.


9.Miscellaneous.


(a)Authority of Committee. In making any decisions or taking any actions with
respect to the matters covered by this Agreement, the Committee (as defined in
the Plan) shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Committee with respect to this Agreement shall be made in the Committee’s
discretion and shall be final and binding on the Recipient.


(b)No Right to Continued Employment. The Recipient acknowledges and agrees that,
notwithstanding the fact that the vesting of the Restricted Shares is contingent
upon his or her continued employment by the Company, this Agreement does not
constitute an express or implied promise of continued employment or confer upon
the Recipient any rights with respect to continued employment by the Company.


(c)Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the internal laws of the State of Delaware without regard to any
applicable conflicts of laws provisions.


(d)Recipient’s Acknowledgments. The Recipient acknowledges that he or she has
read this Agreement, has received and read the Plan, and understands the terms
and conditions of this Agreement and the Plan.





